DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4, and 7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, and 7 of co-pending Application No. 17/310,458 (reference application) (corresponds to PGPUB 2022/0105982 A1).  Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 1, line 4, of the current application discloses “an airbag module, which serves as a damper mass” which is disclosed in claim 1, line 3, of PGPUB US 2022/0105982 A1.
Claim 1, line 5, of the current application discloses “a steering wheel” which is disclosed in claim 1, line 4, of PGPUB US 2022/0105982 A1.
Claim 1, lines 6-7, of the current application discloses “vibration damping parts to attach the airbag module to the steering wheel for dampening the vibrations of the steering wheel” which is disclosed in claim 1, lines 5-9, of PGPUB US 2022/0105982 A1.
Claim 1, lines 6-7, of the current application discloses “the airbag module is provided with an upper region above a center of steering of the steering wheel and a lower region with reference to a neutral position of the steering wheel, and the upper region is lighter than the lower region” which is disclosed in claim 6, lines 5-8, of PGPUB US 2022/0105982 A1.
Claim 4, lines 3-6, of the current application discloses “the airbag module further has a module base on which the vibration damping parts are attached, and the module base is formed such that the upper region above the center of steering is lighter than the lower region, with reference to the neutral position of the steering wheel” which is disclosed in claim 6, lines 3-8, of PGPUB US 2022/0105982 A1.
Claim 7, lines 3-4, of the current application discloses “the upper region of the module base is made out of synthetic resin, and the lower region is made out of metal” which is disclosed in claim 7, lines 3-5, of PGPUB US 2022/0105982 A1.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Per MPEP 804(I)(B)(1)(b)(ii-iii):
If both applications are actually filed on the same day, or are entitled to the same earliest effective filing date taking into account any benefit under 35 U.S.C. 120, 121, 365(c), or 386(c) ) with respect to the conflicting claims (see paragraph (a) Effective U.S. filing date, above) the provisional nonstatutory double patenting rejection made in each application should be maintained until the rejection is overcome. Applicant can overcome a provisional nonstatutory double patenting rejection in an application by either filing a reply showing that the claims subject to the provisional nonstatutory double patenting rejections are patentably distinct or filing a terminal disclaimer in the pending application.
If a provisional nonstatutory double patenting rejection is the only rejection remaining in an application, and that application has an effective U.S. filing date (taking into account any benefit claim under 35 U.S.C. 120, 121, 365(c), or 386(c)  with respect to the conflicting claims) that is later than the effective U.S. filing date of at least one of the reference application(s), the rejection should be maintained until applicant overcomes the rejection. Provisional nonstatutory double patenting rejections are subject to the requirements of 37 CFR 1.111(b). In accordance with 37 CFR 1.111(b), applicant’s reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references. Alternatively, a reply that includes the filing of a compliant terminal disclaimer in the later-filed application under 37 CFR 1.321  will overcome a nonstatutory double patenting rejection and is a sufficient reply pursuant to 37 CFR 1.111(b). After the filing of a compliant terminal disclaimer in a pending application, the nonstatutory double patenting rejection will be withdrawn in that application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4, lines 5-6, recites “the module base is formed such that the upper region above the center of steering is lighter than the lower region, with reference to the neutral position of the steering wheel” which is indefinite because it is unclear how the limitation from lines 5-6 is different from the limitation from claim 1, lines 8-10.  Claim 1 discloses the airbag module, and claim 4 discloses that the airbag module further has a module base.  It appears that the language in lines 5-6 does not further limit the airbag module in a way that is not already claimed in claim 1, lines 8-10.  Furthermore, how are the upper and lower regions of the module base from claim 4 different from the upper and lower regions of the airbag module from claim 1?
Claim 5, lines 5-6, recites “the module base is formed such that the upper region above the center of steering is lighter than the lower region, with reference to the neutral position of the steering wheel” which is indefinite because it is unclear how the limitation from lines 5-6 is different from the limitation from claim 1, lines 8-10.  Claim 1 discloses the airbag module, and claim 4 discloses that the airbag module further has a module base.  It appears that the language in lines 5-6 does not further limit the airbag module in a way that is not already claimed in claim 1, lines 8-10.  Furthermore, how are the upper and lower regions of the module base from claim 5 different from the upper and lower regions of the airbag module from claim 1?
Claim 6, lines 5-6, recites “the module base is formed such that the upper region above the center of steering is lighter than the lower region, with reference to the neutral position of the steering wheel” which is indefinite because it is unclear how the limitation from lines 5-6 is different from the limitation from claim 1, lines 8-10.  Claim 1 discloses the airbag module, and claim 4 discloses that the airbag module further has a module base.  It appears that the language in lines 5-6 does not further limit the airbag module in a way that is not already claimed in claim 1, lines 8-10.  Furthermore, how are the upper and lower regions of the module base from claim 6 different from the upper and lower regions of the airbag module from claim 1?
Allowable Subject Matter
Claims 2 and 3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 5, 6, 8, and 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claims 1-9 have been considered but are moot because the new ground of rejection does not rely on any rejection applied in the prior rejection of record or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D ROGERS whose telephone number is (571)272-6561. The examiner can normally be reached Monday through Friday from 6AM-2:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571)272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM D ROGERS/           Primary Examiner, Art Unit 3656